Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 24, 2022

                                       No. 04-22-00129-CV

                             IN THE INTEREST OF K.S., a Child

                   From the 81st Judicial District Court, Karnes County, Texas
                              Trial Court No. 20-08-00147-CVK
                          Honorable Joel B. Johnson, Judge Presiding


                                          ORDER

        This is an accelerated appeal of an order terminating the appellants’ parental rights,
which must be disposed of by this Court within 180 days of the date the notice of appeal is filed.
TEX. R. JUD. ADMIN. 6.2. Appellant father’s notice of appeal was filed in the trial court on
February 18, 2022 and appellant mother’s notice of appeal was filed on February 23, 2022.
Neither notice of appeal was forwarded to this court until March 2, 2022. The reporter’s record
was due on February 28, 2022, ten days after appellant father’s notice of appeal was filed in the
trial court. The reporter’s record has not been filed. We therefore ORDER Patricia Gaddis, the
court reporter responsible for preparing the reporter’s record in this appeal, to file the reporter’s
record within ten (10) days from the date of this order.

       Given the time constraints governing the disposition of this appeal, requests for
extensions of time will be disfavored.



                                                      _________________________________
                                                      Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of March, 2022.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court